  Case 3:17-cv-00609-B Document 58-1 Filed 02/20/19                    Page 1 of 1 PageID 373



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TONY AND MII’S, INC.                              §
TONY THANGSONGCHAROEN, and                        §
SOMNUEK THANGSONGCHAROEN                          §   Case No. 3:17-cv-609-B
                                                  §
                Plaintiffs,                       §
                                                  §
        vs.                                       §
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Defendant.                        §

ORDER GRANTING JOINT MOTION FOR TEMPORARY STAY OF PROCEEDINGS

        Before the Court is Plaintiffs Tony and Mii’s, Inc., Tony Thangsongcharoen, and

Somnuek Thangsongcharoen (“Tony and Mii’s”) and Defendant United States of America

(“United States”), collectively “the Parties,” Notice of Settlement and Joint Motion for

Temporary Stay of Proceedings [D.E. 58]. Upon consideration of the motion, and for good

cause showing, the Court GRANTS the motion. This matter is hereby stayed for a period of

ninety (90) days, or until May 20, 2019. On or before the expiration of this ninety day period,

the Parties shall either file a stipulation of dismissal, or a status report to inform the Court of any

further action that is needed.

        Furthermore, it is ORDERED that the hearing on the United States’ Amended Motion

for Protective Order [D.E. 43], the Pretrial Conference, and the Trial Setting, currently set for

February 26, 2019, May 31, 2019, and June 3, 2019, are hereby VACATED.



                                                _________________________________
                                                JANE BOYLE
                                                UNITED STATES DISTRICT JUDGE
